Citation Nr: 0934965	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  08-19 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to March 
1972.  He received the Bronze Star Medal, Army Commendation 
Medal, and Air Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2007 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In that decision, the RO denied entitlement to service 
connection for PTSD.  Jurisdiction over the Veteran's claim 
remained with the RO in Pittsburgh, Pennsylvania.

The Veteran testified before the undersigned at a March 2009 
videoconference hearing at the RO, and a transcript of that 
hearing has been associated with his claims folder.


FINDING OF FACT

The Veteran served in combat and has been diagnosed as having 
PTSD based on his claimed combat stressors.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 4.125 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

As the Board is granting the claim for service connection for 
PTSD, the claim is substantiated, and there are no further 
VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 
(2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the 
notice and duty to assist provisions of the VCAA do not apply 
to claims that could not be substantiated through such notice 
and assistance).

Analysis

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the Veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f); see 
Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's VA medical records indicate that he has been 
diagnosed as having PTSD.  Such records include a January 
2008 VA mental health outpatient treatment plan note, a March 
2008 VA physician assistant note, a May 2008 VA agent orange 
program note, and a June 2008 VA physician assistant note.

Furthermore, the Veteran's VA medical records establish a 
link between his PTSD and in-service combat stressors.  The 
January 2008 diagnosis of PTSD was based upon traumatic 
combat experiences in Vietnam described by the Veteran during 
a June 2007 VA examination and the January 2008 VA mental 
health examination.  

Such traumatic experiences include being overrun by and 
engaging in a firefight with the enemy while his helicopter 
was on a landing zone on top of a hill, assisting an injured 
South Vietnamese soldier and applying pressure to his wounds 
aboard a helicopter while flying back to base, witnessing the 
fatal shooting of a prisoner when he "tried to make a 
break" while he was being transported, and engaging in 
lethal abusive violence while witnessing people whom he shot 
and killed as he entered and left landing zones that were 
under enemy attack.  Thus, the Veteran has a diagnosis of 
PTSD and there is competent medical evidence of a nexus 
between his PTSD and his claimed in-service stressors.

The only remaining questions in this case are whether the 
evidence supports a finding that the Veteran engaged in 
combat, or whether there is credible supporting evidence that 
the claimed stressors occurred.  

The Veteran reported in his August 2006 claim and during the 
March 2009 hearing that he served as a CH-47 helicopter 
mechanic and crew chief with the 228th Aviation Company, 1st 
Cavalry and that, during this service, his helicopter came 
under attack while he was on a mission to recover a downed 
helicopter, he engaged in firefights with the enemy using an 
M-60 machine gun while performing his duties as a door gunner 
aboard helicopters, and he came under mortar fire while 
stationed in tents.  Also, in a December 2006 written 
statement (VA Form 21-0781), the Veteran stated that his 
helicopter received small arms fire from the tree line while 
it was sling loading water buffalo.

The Veteran's service personnel records confirm that he 
served as a CH-47 helicopter repairman and crew chief with 
the 228th Aviation Batallion, 1st Cavalry Division and that 
the Veteran participated in Phase VII of the Vietnam Counter-
Offensive.  

He received the Bronze Star Medal for meritorious service in 
connection with ground operations against a hostile enemy 
force, the Army Commendation Medal for meritorious 
achievement in connection with military operations against a 
hostile enemy force, and the Air Medal for meritorious 
achievement while participating in aerial flight.  
Furthermore, the Veteran received the National Defense 
Service Medal, the Vietnamese Service Medal, the Vietnam 
Campaign Medal with 60 Device, and Overseas Service Bars.

A determination that a Veteran engaged in combat with the 
enemy may be supported by any evidence which is probative of 
that fact, and there is no specific limitation of the type or 
form of evidence that may be used to support such a finding.  
VAOPGCPREC 12-99 (1999).  Evidence submitted to support a 
claim that a Veteran engaged in combat may include the 
Veteran's own statements and an "almost unlimited" variety of 
other types of evidence.  Gaines v. West, 11 Vet. App. 353, 
359 (1998).  

The Court has held that receiving enemy fire or firing on an 
enemy can constitute participation in combat.  Sizemore v. 
Principi, 18 Vet. App. 264 (2004).  However, the fact that 
the Veteran engaged in a particular military operation does 
not, by itself, establish that the Veteran engaged in combat.  
VAOPGCPREC 12-99 (1999).  

Here, given the consistency of the Veteran's testimony with 
the other evidence in the claims file, the unit with which he 
served, the operations in which he participated while in 
Vietnam, and the commendations that he received for such 
service, resolution of reasonable doubt in the Veteran's 
favor warrants the conclusion that he engaged in combat.  See 
38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. 
App. at 55-56.

As the Veteran engaged in combat and has been diagnosed with 
PTSD based on his claimed combat stressors, the criteria for 
service connection are met.  38 C.F.R. § 3.304(f)(1).



ORDER

Entitlement to service connection for PTSD is granted.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


